299 F.2d 793
Sylvia YEDLIN, as Executrix of the Estate of Meyer Yedlin, deceased, Appellant,v.Flo LEWIS, Appellee.
No. 19005.
United States Court of Appeals Fifth Circuit.
March 13, 1962.

James Lawrence King, Miami Beach, Fla., Sibley, Grusmark, Giblin, King & Levenson, Miami Beach, Fla., of counsel, for appellant.
David Drucker, E. David Rosen, Miami, Fla., Bernard R. Fleisher, New York City, for appellee.
Before RIVES, JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The District Court did not make findings of fact and conclusions of law as are required by Rule 52 Fed.Rules Civ.Proc. 28 U.S.C.A. In the absence of findings and conclusions the record before us is inadequate for review. So that such findings and conclusions may be made the judgment of the District Court is vacated and the cause is remanded. See Hatahley v. United States, 351 U.S. 173, 76 S.Ct. 745, 100 L.Ed. 1065; Kelley v. Everglades Drainage District, 319 U.S. 415, 63 S.Ct. 1141, 87 L.Ed. 1485, reh. den. 320 U.S. 214, 63 S.Ct. 1444, 87 L.Ed. 1851, motion den. 321 U.S. 754, 64 S.Ct. 783, 88 L.Ed. 1054.


2
Vacated and remanded.